State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 3, 2015                   D-87-15
___________________________________

In the Matter of KENNETH L.
   LaVAN, an Attorney.                      MEMORANDUM AND ORDER
                                                 ON MOTION

(Attorney Registration No. 2842474)
___________________________________

Calendar Date:   November 24, 2015

Before:   Garry, J.P., Rose, Lynch, Devine and Clark, JJ.

                              __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

      Richard M. Maltz, PLLC, New York (Richard M. Maltz of
counsel), for Kenneth L. LaVan.
                           __________

Per Curiam.

      Kenneth L. LaVan was admitted to practice by this Court in
1997 and currently maintains an office for the practice of law in
Florida, where he was admitted in 2005.

      In December 2014, the Supreme Court of Florida publicly
reprimanded LaVan, upon his conditional guilty plea and consent
judgment, due to, among other things, certain failings in his law
practice management (The Florida Bar v LaVan, 157 So 3d 1049 [Fla
Sup Ct 2014]) in violation of Rules Regulating the Florida Bar,
Rules 4-1.1, 4-1.3, 4-1.4 (a); 4-1.4 (b); 4-1.6 (b) (1); 4.16
(d), 4-5.3 (c) and 4-8.4 (c). The Florida order required LaVan
to comply with and implement all recommendations made by the Law
Office Management Assistance Service and to reimburse the Florida
Bar for its costs in the amount of $1,250.

      As a result of the discipline imposed in Florida, the
Committee on Professional Standards now moves for an order
imposing discipline pursuant to this Court's rules (see Rules of
                              -2-                  D-87-15

App Div, 3d Dept [22 NYCRR] § 806.19). Upon consideration of all
the facts and circumstances, we grant the Committee's motion to
impose discipline and conclude that, in the interest of justice
and having due regard for the discipline imposed in Florida,
LaVan should be censured (see e.g. Matter of Shoen, 129 AD3d
1382, 1382 [2015]; Matter of Nimmer, 112 AD3d 1137, 1138 [2013]).

     Garry, J.P., Rose, Lynch, Devine and Clark, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

     ORDERED that Kenneth L. LaVan is censured.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court